DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the application filed on 04/21/2021. Claims 1-20 are presented in the case. Claims 1, 8 and 15 are independent claims.

Priority
Applicant's claim for the benefit of a prior-filed Provisional application No. 63/173,970 filed on April 12th, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 04/21/2021 and 05/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 14 recites ‘The system as recited in claim 1’. However, it should recited ‘The system as recited in claim 8’.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites that the computer program product is “retrieved” from the claimed non-transitory computer-readable medium, rather than stored on it; as such, the computer program product of claim 15 seems to be directed to software per se.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/236,476 (20220326822). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

17/236,453 (Present Application)
17/236,476
1. A method, comprising: providing, for presentation by a client device, a first graphical user interface (GUI) identifying one or more user selectable process flow types; processing a message received from the client device, the message indicating a selection of a process flow type of the user selectable process flow types; responsive to the message, obtaining information corresponding to the selected process flow type, the information including one or more headers, the information identifying, for at least a first header of the headers, one or more element subtypes, each element subtype being associated with a corresponding element type, the information including, for each of the element subtypes, a set of values corresponding to one or more fields associated with the element subtype; generating a second GUI using the information, the second GUI including the headers and including, for the first header, one or more user selectable options corresponding to the one or more element subtypes; providing the second GUI for display by the client device; processing an indication of a selection of one of the user selectable options corresponding to an element subtype of the one or more element subtypes, the indication of the selection being received from the client device; processing an indication of a position, within a layout representing a process flow, at which an element representing the element subtype is to be positioned; and providing, for display by the client device, an element representing the element subtype at the position within the layout.
1. A method, comprising: providing, for presentation by a client device, a first graphical user interface (GUI) identifying one or more user selectable process flow types; processing a message received from the client device, the message indicating a selection of a process flow type of the user selectable process flow types; responsive to the message, obtaining information corresponding to the selected process flow type, the information including one or more headers, the information identifying, for at least a first header of the headers, one or more action element types, each action element type corresponding to a set of computer-readable instructions configurable to execute a corresponding action; providing, for display by the client device, a second GUI including the headers and including, for the first header, one or more user selectable options corresponding to the one or more action element types; processing an indication of a selection of one of the user selectable options corresponding to an action element type of the one or more action element types, the indication of the selection being received from the client device; processing an indication of a position, within a layout representing a process flow, at which an element representing the action element type is to be positioned; and providing, for display by the client device, an element representing the action element type at the position within the layout.
2. The method as recited in claim 1, further comprising: responsive to processing the message, transmitting a query identifying the selected process flow type via an application programming interface (API); wherein the information is obtained responsive to the query.
2. The method as recited in claim 1, further comprising: responsive to processing the message, transmitting a query identifying the selected process flow type via an application programming interface (API); wherein the information is obtained responsive to the query.
3. The method as recited in claim 1, the information identifying, for each element subtype, the corresponding element type, the method further comprising: executing the process flow, wherein executing the process flow includes calling an application programming interface (API) corresponding to the element type.
3. The method as recited in claim 1, the method further comprising: executing the process flow, wherein executing the process flow includes calling an application programming interface (API) corresponding to the action element type.
4. The method as recited in claim 1, further comprising: for at least one of the element subtypes, validating the set of values corresponding to the fields associated with the element subtype.
4. The method as recited in claim 1, the information including, for each of the action element types, a set of values corresponding to one or more fields associated with the action element type, the method further comprising: for at least one of the action element types, validating the set of values corresponding to the fields associated with the action element type.
5. The method as recited in claim 4, wherein validating the set of values corresponding to the fields associated with the element subtype comprises: verifying that the information includes, for each of the fields, a corresponding value.
5. The method as recited in claim 4, wherein validating the set of values comprises verifying that the information includes, for each of the fields, a corresponding value.
6. The method as recited in claim 4, the fields associated with the element subtype including at least one of: an icon identifier, a color, a label, or a description, wherein validating the set of values corresponding to the fields associated with the element subtype comprises: validating, for at least one of the fields, a type of a corresponding value.
6. The method as recited in claim 4, the fields comprising at least one of: an icon identifier, a color, a label, or a description.

7. The method as recited in claim 4, wherein validating the set of fields comprises validating, for at least one of the fields, a type of a corresponding value.


Although the claims at issue are not identical, they are not patentably distinct from each other because both element type and action element type are elements that are selectable and placed with a layout representing a process flow.
Since in the instant application, claims 8-13 and 15-20 are corresponding to claims 1-6, therefore they are rejected for the same reason as claims 1-6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (hereinafter Lim), US 20130152038 A1, in view of Hatfield et al. (hereinafter Hatfield), US 20130152021 A1.

Regarding independent claim 1, Lim teaches a method (Fig. 8; [0040] discloses a flowchart of a method 800 for creating a project workflow; Fig. 1; [0022] illustrates a  high level architecture of a system 100 for creating a project workflow), comprising:
providing, for presentation by a client device, a first graphical user interface (GUI) identifying one or more user selectable process flow types (Fig. 1; [0022] describes the system 100 includes a web application platform tool 102 further including a workflow design application 106 (i.e. a client device) and a project server; Fig. 2; [0024] illustrates a workflow design application 106 provides an initial user interface (i.e. a first graphical user interface) for creating project workflows. User interface may display at least one selectable project workflow platform type (i.e. user selectable process flow types) upon verifying a connection between the workflow design application and a project server; Fig. 8, 802; [0040] discloses displaying 802 at least one selectable project server platform type in a user interface of the workflow design application. At least one project server platform type may be displayed among one or more non-project server platform types);
processing a message received from the client device, the message indicating a selection of a process flow type of the user selectable process flow types ([0025] describes Workflow design application 106 may then receive a project server platform type selection from a user (e.g., a "Workflow Platform--Project Server" platform type option 206); Fig. 8, 804; [0040] describes Method 800 may include receiving 804 a selection of a project server platform type via the user interface);
responsive to the message, obtaining information corresponding to the selected process flow type ([0026] describes when the workflow design application 106 recognizes that a user has begun the process of creating a project workflow with the workflow design application 106, for instance, by selection of a project server platform type 206, the project mode module 108 may be utilized to obtain project data from the project server 104 that is associated with the chosen project workflow platform type; Fig. 8, 804; [0040] describes upon receiving 804 a project server platform type selection, receiving at least one customizable project workflow component from the project server via a project server application programming interface (API)), the information including one or more headers (Fig. 1, 118, 120, 122; [0031] describes project data may be added to one or more user interfaces of the workflow design application 106 for specifying one or more customizable project workflow components including project-related workflow actions, stages, parameters or variables. Customizable project workflow components may include readable constructs such as project action data 118, project stage data 120 and project field data 122 (i.e. headers)), the information identifying, for at least a first header of the headers, one or more element subtypes, each element subtype being associated with a corresponding element type, the information including, for each of the element subtypes, a set of values corresponding to one or more fields associated with the element subtype (Fig. 5; [0035] discloses Project action data 118 may be requested, received by and stored in the project actions module 110. FIG. 5 shows user interface components 500 for displaying selectable actions including one or more selectable project actions according to one embodiment. A project workflow may include one or more workflow actions, which may include one or more project workflow actions 504 received by the project mode module from the project server and general workflow actions (e.g., 506, 508, 510, etc.) (Examiner note: 504-512 are interpreted as claimed element subtypes) available via the workflow design application 106. User interface components 500 may include an "Action" user interface 502 displayed on a tab of the workflow design application 106. An action user interface selection may be received from a user. A list of selectable actions, including project workflow actions 504, may then be displayed. Project workflow actions 504 may be incorporated into a list of standard workflow actions 506, 508, 510, 512 available to a user creating a standard workflow using the workflow design application 106. A non-exhaustive list of standard actions may include one or more of "Recent Actions" 506, "Core Actions" 508, "List Actions" 510, and "Utility Actions" 512; Fig. 3; Fig. 3; [0033] shows Workflow design application 106 may provide a stage user interface and receive and display one or more project stage selections. Project workflow creation may include use of one or more workflow stages, which may include use of project workflow stages received from the project server and general workflow stages available via the workflow design application 106; [0036] discloses Project field data 122 including one or more project workflow parameters and one or more project workflow variables may be requested, received by and stored in the project data lookup module 114);
generating a second GUI using the information, the second GUI including the headers and including, for the first header, one or more user selectable options corresponding to the one or more element subtypes (Fig. 5; [0015] illustrates user interface components for displaying selectable action items including one or more project action items; Fig. 3; [0033] shows Workflow design application 106 may provide a stage user interface and receive and display one or more project stage selections);
providing the second GUI for display by the client device ([0035] describes user interface components 500 may include an "Action" user interface 502 displayed on a tab of the workflow design application 106. An action user interface selection may be received from a user. A list of selectable actions, including project workflow actions 504, may then be displayed. Project workflow actions 504 may be incorporated into a list of standard workflow actions 506, 508, 510, 512 available to a user creating a standard workflow using the workflow design application 106; Fig. 3; [0033] shows Workflow design application 106 may provide a stage user interface and receive and display one or more project stage selections).
Lin discloses a project workflow visualization for a project workflow may be generated. FIG. 7 illustrates a project workflow user interface 700 for visualization of a project workflow in stages (Fig. 7; [0039]). Lim does not explicitly disclose 
processing an indication of a selection of one of the user selectable options corresponding to an element subtype of the one or more element subtypes, the indication of the selection being received from the client device;
processing an indication of a position, within a layout representing a process flow, at which an element representing the element subtype is to be positioned; and
providing, for display by the client device, an element representing the element subtype at the position within the layout.
However, in the same field of endeavor, Hatfield teaches
processing an indication of a selection of one of the user selectable options corresponding to an element subtype of the one or more element subtypes, the indication of the selection being received from the client device (Fig. 6; [0033] illustrates an example of a visualization of a workflow within workflow user interface 600 including one or more stages. Workflow design tool 104 may create separate view which hides all of the workflow components within the stages. Workflow stages 602, 604 may include any number of stage components, such as actions 606, 608, 610, any number of decision objects (e.g., decision object 612) capable of providing one or more transitions 614, 616 to one or more additional stages, as well as start and end connectors 618, 620. Workflow stages 602, 604 may be created by customizing stage parameters transitions with user interface 300 as described in FIG. 3. The workflow design tool 104 may provide the shapes and intelligence used to build a workflow stage. Stages 602, 604 may be created by dragging stage shapes from a template or stencil (not shown) and dropping them onto a visual workspace 622. One or more actions may be dragged into a stage container. Decision shapes 612 may be dragged between stages to determine flow from stage to stage);
processing an indication of a position, within a layout representing a process flow, at which an element representing the element subtype is to be positioned (Fig. 6; [0033] describes Stages 602, 604 may be created by dragging stage shapes from a template or stencil (not shown) and dropping them onto a visual workspace 622. One or more actions may be dragged into a stage container. Decision shapes 612 may be dragged between stages to determine flow from stage to stage); and
providing, for display by the client device, an element representing the element subtype at the position within the layout (Fig. 6; [0033] illustrates an example of a visualization of a workflow within workflow user interface 600 including Workflow stages 602, 604 may include any number of stage components, such as actions 606, 608, 610, any number of decision objects (e.g., decision object 612) capable of providing one or more transitions 614, 616 to one or more additional stages, as well as start and end connectors 618, 620. Workflow stages 602, 604 may be created by customizing stage parameters transitions ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a visualization of a workflow within workflow user interface including one or more stages wherein stages are created by dragging stage shapes from a template and dropping them onto a visual workspace as suggested in Hatfield into Lim’s system because both of these systems are addressing providing project workflow creation in a workflow design application. This modification would have been motivated by the desire to simplify visual view, enabling a user to visualize a high order logical flow of the workflow without having to view underlying programming logic (Hatfield, [0003]).

Regarding dependent claim 2, the combination of Lim and Hatfield teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lim further teaches responsive to processing the message, transmitting a query identifying the selected process flow type via an application programming interface (API); wherein the information is obtained responsive to the query ([0026] discloses when a user selects an available project server platform type 206, workflow design application 106 may retrieve from project server 104 (via project server API 116). Project information, including data relating to the one or more customizable project workflow components, is retrieved from the project server 104 and received by the project mode module 108 to enable the workflow design application 106 to utilize the project data to create the project workflow; [0028] discloses the project server API 116 may be an interface for receiving requests for operations associated with one or more projects hosted on the project server 104. A project server API call may be sent by the project mode module 108 to request project workflow data. A project server API call may be a request to transfer project data from the project server 104 to the workflow design application 106; Fig. 8, 804; [0040] describes upon receiving 804 a project server platform type selection, receiving at least one customizable project workflow component from the project server via a project server application programming interface (API)).

Regarding dependent claim 3, the combination of Lim and Hatfield teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lim further teaches the information identifying, for each element subtype, the corresponding element type, the method further comprising: executing the process flow, wherein executing the process flow includes calling an application programming interface (API) corresponding to the element type ([0031] discloses customizable project workflow components may include readable constructs such as project action data 118, project stage data 120 and project field data 122. Such customizable project workflow components are not otherwise available in the general-purpose workflow design application, and the project mode module 108, in conjunction with project server API 116, permits such components to be accessible and usable through user interfaces presented by the workflow design application 106; [0032] discloses Project action data 118 may refer to data relating to one or more project actions available for execution within the project workflow. Project actions may be one or more project-related tasks requiring completion).

Regarding dependent claim 4, the combination of Lim and Hatfield teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. Lim further teaches for at least one of the element subtypes, validating the set of values corresponding to the fields associated with the element subtype (Fig. 4; [0034] discloses user interface 400 may display one or more modifiable stages 402, 404, 406, 408, and 410. Stages 402, 404, 406, 408, and 410 may be selectable to input project-related stage parameters or variables defined in the project server 104; [0036] describes one or more parameters or variables of a project workflow may be called from the project server by the project data lookup module 114. Project data lookup module 114 may receive the one or more called parameters or variables from one or more data sources, including the project database 124, or a list, library, or existing workflow located on the project server 104; [0038] discloses project workflow may be created based on user selections of retrieved parameters and variables for one or more project actions and/or project stages. Selected parameters and variables may be set in a XAML file associated with the project workflow using the workflow design application 106. The project workflow may then be published to a web application platform. To this end, the XAML file may be formatted for executing the project workflow in the web application platform to allow manipulation of the project workflow within the web application platform).

Regarding dependent claim 5, the combination of Lim and Hatfield teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Lim further teaches wherein validating the set of values corresponding to the fields associated with the element subtype comprises: verifying that the information includes, for each of the fields, a corresponding value ([0036] discloses Project field data 122 including one or more project workflow parameters and one or more project workflow variables may be requested, received by and stored in the project data lookup module 114. One or more parameters or variables of a project workflow may be called from the project server by the project data lookup module 114. Project data lookup module 114 may receive the one or more called parameters or variables from one or more data sources, including the project database 124, or a list, library, or existing workflow located on the project server 104. Fig. 4; [0034] illustrates a user interface 400 illustrating a series of sentence based project workflow logics. User interface 400 may display one or more modifiable stages 402, 404, 406, 408, and 410. Stages 402, 404, 406, 408, and 410 may be selectable to input project-related stage parameters or variables defined in the project server 104).

Regarding dependent claim 6, the combination of Lim and Hatfield teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. Lim further teaches the fields associated with the element subtype including at least one of: an icon identifier, a color, a label, or a description (Fig. 5; [0035] illustrates for example fields “Add a comment”, “Set Workflow Variable”, “Wait for Project Event” including a label or a description), wherein validating the set of values corresponding to the fields associated with the element subtype comprises: validating, for at least one of the fields, a type of a corresponding value (Fig. 4; [0034] illustrates a user interface 400 illustrating a series of sentence based project workflow logics. User interface 400 may display one or more modifiable stages 402, 404, 406, 408, and 410. Stages 402, 404, 406, 408, and 410 may be selectable to input project-related stage parameters or variables defined in the project server 104).

Regarding independent claim 8, it is a system claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. 

Regarding dependent claim 9, it is a system claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 10, it is a system claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 11, it is a system claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 12, it is a system claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 13, it is a system claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Regarding independent claim 15, it is a computer program product claim that corresponding to the method of claim 1. Therefore, it is rejected for the same reason as claim 1 above. 

Regarding dependent claim 16, it is a computer program product claim that corresponding to the method of claim 2. Therefore, it is rejected for the same reason as claim 2 above.

Regarding dependent claim 17, it is a computer program product claim that corresponding to the method of claim 3. Therefore, it is rejected for the same reason as claim 3 above.

Regarding dependent claim 18, it is a computer program product claim that corresponding to the method of claim 4. Therefore, it is rejected for the same reason as claim 4 above.

Regarding dependent claim 19, it is a computer program product claim that corresponding to the method of claim 5. Therefore, it is rejected for the same reason as claim 5 above.

Regarding dependent claim 20, it is a computer program product claim that corresponding to the method of claim 6. Therefore, it is rejected for the same reason as claim 6 above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, in view of Hatfield as applied in claims 1 and 8, further in view of Lee et al. (hereinafter Lee), "Classes and subclasses in actor-oriented design," Second ACM and IEEE International Conference on Formal Methods and Models for Co-Design, 2004, https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1459848.

Regarding dependent claim 7, the combination of Lim and Hatfield teaches all the limitations as set forth in the rejection of claim 4 that is incorporated. The combination of Lim and Hatfield does not explicitly disclose at least one of the values corresponding to the fields associated with at least one of the element subtypes overriding a corresponding value associated with the element type.
However, in the same field of endeavor, Lee teaches at least one of the values corresponding to the fields associated with at least one of the element subtypes overriding a corresponding value associated with the element type (page 165 discloses a subclass inherits the structure of its base class. The subclass can contain new objects and can also change (override) the values of attributes that carry values).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Classes and Subclasses in Actor-Oriented Design as suggested in Lee into Lim and Hatfield’s system. This modification would have been motivated by the desire to allow customizing the values of the element subtypes from the corresponding element type.

Regarding dependent claim 14, it is a system claim that corresponding to the method of claim 7. Therefore, it is rejected for the same reason as claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Gentilhomme et al. (US 20200019899 A1) provides systems and methods for a synergetic, multi-interface workflow designer: a visual tool that enables the design, building, and use of high-level processes and standard configuration workflows among multiple users with varying technical capabilities on multiple systems.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134. The examiner can normally be reached M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143